Citation Nr: 0121395	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-27 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 2, 1984, 
for the award of a compensable disability rating for heart 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1944 to June 19, 
1946.

This matter originated with a June 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, RO, which assigned a 10 percent 
disability rating for rheumatic heart disease and 
hypertension, effective May 2, 1984.  The veteran perfected a 
timely appeal as to the effective date assigned, contending 
that an earlier effective date was warranted for a 
compensable evaluation.  The Board of Veterans' Appeals (the 
Board) reviewed issued a decision in July 1998 which denied 
the veteran's claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a July 2000 order, the Court granted 
a joint motion for remand,  vacated the Board's July 1998 
decision and remanded the matter to the Board.


FINDING OF FACT

In the October 1950 rating decision which reduced the 
veteran's disability rating for heart disease from 10 percent 
to 0 percent, the RO erroneously failed to apply the correct 
regulatory provision in effect at the time to the facts of 
the case. 


CONCLUSION OF LAW

Because the October 1950 rating decision contained clear and 
unmistakable error a 10 percent disability rating for heart 
disease is reinstated as of the date the rating was 
terminated.  38 C.F.R. § 3.105 (2000); VA REGULATIONS AND 
PROCEDURES § 1172(A) (July 10, 1942).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that an effective date earlier than May 
2, 1984 should have been assigned for the award of a 
compensable disability rating for heart disease.  He asserts, 
in essence, that an October 1950 rating decision which 
reduced his disability rating from 10 percent to 0 percent 
contained clear and unmistakable error that the previously-
assigned compensable disability rating should be restored 
effective as of that date. 

Factual Background

The veteran filed an original claim for service connection 
for residuals of rheumatic fever in June 1946.  In support of 
the claim, he submitted a January 1947 letter from a private 
physician.  In the letter, the physician summarized the 
veteran's medical history of having suffered from rheumatic 
fever during service and indicated that upon examination in 
August 1946, the veteran had a systolic murmur at the mitral 
valve, with a blood pressure reading of 142/92.  The 
physician rendered a diagnosis of rheumatic heart disease 
with compensated mitral insufficiency.  

The RO obtained the veteran's service medical records, which 
reflected the episode of rheumatic fever in service.  Also 
included was the report of the general medical examination 
conducted upon the veteran's discharge from service in June 
1946, which reflected blood pressure readings of 126/76 
before exercise and 128/78 after exercise.

The RO then scheduled the veteran for a VA examination in 
connection with his claim.  The report of the April 1947 
examination reflects that the veteran was provided with a 
special cardiovascular examination for evaluation of 
rheumatic fever residuals.  The examiner noted a soft spical 
systolic sound before exercise, which was much louder after 
exercise with the veteran lying on his left side.  It was 
noted that the veteran's face was "quite flushed" after 
exercise and that the systolic before and three minutes after 
exercise was irregular.  The veteran's blood pressure was 
measured as 155/88, 170/90, and 155/85.  An X-ray was 
interpreted as showing the heart was not enlarged and of 
normal size.  An electrocardiogram was interpreted as showing 
a slight sinus arrhythmia, but overall reflective of normal 
tracings.  The examiner rendered a general diagnosis of heart 
disease, with specific diagnoses of (a) rheumatic fever 
history with arterial hypertension (systolic), (b) mitral 
insufficiency, and (c) subjective angina.  

By decision of June 1947, the VA established service 
connection for the veteran's heart disease, described at the 
time as "(a) rheumatic fever history with arterial 
hypertension (systolic), (b) mitral insufficiency, (c) 
anginal."  A 10 percent disability rating was assigned, 
effective June 20, 1946, the day after the veteran left the 
service.  

The file contains a report of a VA examination conducted in 
August 1950. According to the examination report, the veteran 
complained of sharp, momentary chest pains during damp 
weather.  Upon clinical examination, his pulse was measured 
as 100 for the first minute, and 80 for the second minute.  
His blood pressure was measured as 138/78.  An 
electrocardiogram was performed, and the results were 
interpreted as "probably within normal limits."  The 
examiner noted that there were no murmurs, although the first 
sound was slightly rough.  The area of heart dullness and 
point of maximum intensity were deemed to have been within 
normal limits.  There was no dyspnea, cyanosis, edema, or 
abnormal pulsation.  Following exercise of twenty ascents, 
there were no murmurs heard and the veteran's tolerance was 
described as "good."  Again, the examiner described the 
first sound as rough and slightly prolonged, "but not to a 
degree in my opinion to be called a murmur."  The examiner 
rendered a diagnosis of "no demonstrable heart disease 
present at this examination."  

Based upon this examination report, the RO promulgated a 
decision in October 1950 which reduced the veteran's 
disability rating to 0 percent, effective December 12, 1950 
and recharacterized the service-connected disability itself 
as "rheumatic heart disease (not now found)."  The decision 
contains no discussion or explanation as to the status of the 
previously-identified arterial hypertension, mitral 
insufficiency, and angina.  The RO notified the veteran of 
this decision by letter dated the same month.  In the letter, 
he was informed that if he wished to contest the decision, he 
could submit evidence, such as a report from his physician, 
to rebut the conclusions of the VA examiner.  He did not do 
so and did not again correspond with or contact the VA until 
1961.

Relevant Law and VA Regulations

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 
251 (1991), the Court held that a difference of opinion as to 
the facts or a disagreement with the original rating and its 
interpretation of the facts is not the type of administrative 
reversible error contemplated under 38 C.F.R. § 3.105(a).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  "To prove the existence of [clear and unmistakable 
error] as set forth in § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision."  Bustos v. West, 179 F.3d 1378, 1380 (1999).  

With respect to decisions effectuating a reduction in an 
assigned disability rating, the Court has held that error in 
a decision which reduces a disability rating is void ab 
initio and that to remedy such cases, the decision must be 
reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277 (1992).


In order to determine whether the October 1950 rating 
decision contained CUE, a review of the law and evidence 
which was before the rating board "at that time" must be 
undertaken.  See 38 C.F.R. § 3.104(a) (2000). "A 
determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior...decision."  Russell, supra at 314.  In other words, 
the Board cannot apply the benefit of hindsight to its 
evaluation of the rating board's actions in 1950 in 
determining whether CUE existed.

The VA regulation in place in 1950, governing the reduction 
in disability evaluations provided as follows:

The approved policy of the Veterans 
Administration requires that all rating 
agencies handle cases affected by change 
of medical findings or diagnosis, wherein 
service-connection or entitlement is in 
effect, including claims under Part III, 
Veterans Regulation No. 1(a), so as to 
produce the greatest degree of stability 
of disability evaluations consistent with 
the laws and regulations governing 
disability compensation and pension.  In 
pursuance of this vital policy it is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies especially to 
hospital examinations incident to 
treatment of intercurrent diseases and 
exacerbations, including bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction.  The type 
of diseases and the relationship between 
the former diagnosis and findings and the 
new diagnosis and findings must be 
closely examined.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic-depressive or 
other psychosis, epilepsy, 
psychoneurosis, coronary sclerosis 
(coronary occlusion or the anginal 
syndrome), bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one 
examination, except in those instances 
where all the evidence of record clearly 
warrants the conclusion that permanent 
improvement of physical or mental 
condition has been demonstrated.  Ratings 
on account of diseases which become 
comparatively symptom free (findings 
absent) after prolonged rest, e.g., 
phlebitis, myocardial or coronary 
insufficiency, active pulmonary 
tuberculosis, etc., will not be reduced 
on examinations reflecting the results of 
bed rest.  When the new diagnosis 
reflects mental deficiency or 
psychopathic inferiority only, the 
possibility of only temporary remission 
of the psychosis, psychoneurosis, or 
other superimposed disease will be borne 
in mind.  When syphilis of the central 
nervous system or alcoholic deterioration 
are diagnosed following a long prior 
history of psychosis, psychoneurosis, 
epilepsy, or the like, it is rarely 
possible to exclude persistence, in 
masked form, of the preceding innocently 
acquired manifestations.  With new 
diagnosis or findings reflecting change 
from organic etiology to functional 
etiology, as organic disease of the 
heart, to neurocirculatory asthenia, 
vaso-motor instability, or 
psychoneurosis, or as arthritis to 
psychoneurosis under similar 
circumstances, substantially the same 
degree of disability may persist under 
the new diagnosis as under the old one.  
Even though material improvement in the 
physical or mental condition is clearly 
reflected, the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be permanent and can be maintained 
under the ordinary conditions of life, 
i.e., while employed, or if unemployed, 
while actively seeking employment.  This 
instruction does not alter the long 
established policy of the VA of placing 
disability ratings on a permanent basis 
whenever existing conditions will permit.  
VA REGULATIONS AND PROCEDURES § 1172(A) (July 
10, 1942).

Thus, the RO in 1950 was required by VA regulation to review 
all the medical evidence of record to ascertain whether the 
examination report upon which they proposed to base the 
reduction was full and complete, as examinations less full 
and complete than those on which payments were authorized 
were not to be used to support a reduction in the assigned 
disability rating.  The regulation contained a special 
provision for diseases subject to temporary or episodic 
improvement, such as anginal syndrome, requiring that 
diseases of this nature would not be reduced on the basis of 
a single examination, unless all the evidence of record 
clearly warranted the conclusion that permanent improvement 
of the veteran's physical condition had been demonstrated.  

The Board observes in passing that § 1172(A) of the VA 
REGULATIONS AND PROCEDURES was the precursor to the current 
38 C.F.R. §§ 3.343 and 3.344, which contain analogous 
protections and cautionary language against hasty or ill-
informed reduction in an assigned disability rating.


Analysis

Following a review of the evidence of record in October 1950 
in light of the regulation in effect at the time, the Board 
concludes that the RO's reduction of the veteran's disability 
rating in 1950 was contrary to the governing regulation.  In 
reducing the veteran's disability rating, the RO relied upon 
an examination report which was not full and complete.  
Additionally, the RO ignored the requirement that a disease 
such as angina was not to be reduced on the basis of a single 
examination, unless all the evidence of record clearly 
warranted the conclusion that permanent improvement of the 
veteran's physical condition had been demonstrated.  In so 
doing, the RO committed error in reducing the veteran's 
disability rating to noncompensably disabling, effective 
December 12, 1950.

A comparison of the August 1950 VA examination report with 
the medical evidence which supported the assignment of 
10 percent disability rating in 1947 yields the conclusion 
that the 1950 examination report was less full and complete 
than the 1947 VA examination report.  In 1947, the RO was 
additionally informed by the letter from the veteran's 
private physician and his recent service medical records.  
The 1947 VA examination report contains three separate blood 
pressure readings, while the 1950 report reflects only a 
single blood pressure measurement.  Since hypertension was 
one of the disabilities for which the veteran was receiving 
compensation, having comparable evidence as to the veteran's 
blood pressure would appear to have been required by the 
governing regulation.  

Furthermore, there is no indication that the VA examiner was 
provided with any historical information regarding the 
veteran's rheumatic fever in service such as the veteran's 
service medical records, subsequent clinical records, or the 
report of the 1947 VA examination, to allow him to form an 
opinion based upon medical history other than that provided 
by the veteran himself.  For example, a medical comparison of 
the 1947 electrocardiogram results with the 1950 
electrocardiogram results would presumably have yielded an 
interpretation other than the rather unhelpful "probably 
within normal limits" which is reflected in the record.  
Thus, under the circumstances, the RO's reliance solely upon 
the 1950 examination report to support a reduction in the 
veteran's disability rating was contrary to the plain 
language of the governing regulation, which required a 
thorough review of the historical medical evidence in cases 
of rating reduction.

The veteran points out that a chest X-ray was conducted in 
1947, but not in 1950.  The Board observes that the 1947 X-
ray merely confirmed that the veteran's heart was of a normal 
size and did not demonstrate pathology of any kind.  The 
absence of an X-ray in connection with the 1950 examination 
appears to be another indication that the 1950 VA examination 
was less complete than the 1947 examination. 

In the absence of a written discussion memorializing the 
thought process behind the 1950 rating reduction, evaluation 
by the Board of the RO's rationale for the reduction is 
impossible.  However, there is no indication that the RO 
adjudicators reviewed "the entire record of examinations and 
the medical-industrial history" to ascertain whether the 
1950 examination was full and complete, as required by the 
regulation in effect at that time.  Rather, it would appear 
that whoever prepared the 1950 rating decision did not review 
the 1947 decision to ascertain the disabilities which were 
included in the grant, as the specific disabilities of 
hypertension, mitral insufficiency, and angina were entirely 
ignored in the 1950 rating decision.  This error was 
especially grave in light of the cautionary language about 
rating anginal syndrome contained in the regulation.  As set 
forth above, a disability rating for anginal syndrome was not 
to be reduced unless all the evidence clearly supported a 
finding of improvement.  In this case, the veteran's own 
statements in his 1950 letter that his own physician believed 
his recent illness have been related to his heart disease 
weigh against a finding of improvement.  The veteran's 
complaints reflected on the 1950 VA examination report of 
sharp, momentary chest pains similarly constituted evidence 
against a finding of improvement with regard to angina.  
Because it cannot be said that all the evidence of record in 
1950 supported a finding of improvement in the level of 
impairment resulting from angina, the RO's reduction in the 
rating without obtaining further evidence for clarification 
purposes was contrary to the governing regulation.

In the opinion of the Board, the avoidance of any or all of 
these errors in the 1950 rating decision could have 
manifestly changed the outcome of the decision.  In other 
words, if the veteran had been provided with an examination 
as complete and detailed as the 1947 examination, or if a 
thorough review of the veteran's medical history had been 
performed by adjudicators, or if attention had been paid to 
the cautions regarding reducing disability ratings for 
angina, it is likely that the outcome of the 1950 decision 
would have been manifestly changed.  See Bustos, supra.  The 
Board thus concludes that the RO's October 1950 rating 
reduction contained clear and unmistakable error because the 
RO did not follow the correct regulatory provision.  As set 
forth above, the remedy for such error is reversal of the 
unlawful decision.  See Dofflemyer, supra.  Current governing 
regulation provides that the effective date of an award based 
upon the reversal of clear and unmistakable error is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).  The veteran's 10 percent disability 
rating is therefore restored for the period from December 12, 
1950 to May 2, 1984. 
 

ORDER

The October 1950 rating decision which reduced the disability 
rating assigned to reflect impairment resulting from heart 
disease to 0 percent was clearly and unmistakable erroneous; 
the previously-assigned 10 percent disability rating for 
residuals of rheumatic fever, hypertension, mitral 
insufficiency and angina is restored, effective as of 
December 12, 1950.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

